[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE FOURTH COUNT OF THE COMPLAINT
This is an automobile accident case which is brought in four counts.
The first count alleges that plaintiff Ricky Sansabrino was injured as a result of the negligence of Karen Massa who was operating a motor vehicle owned by Gary Massa.
The second count is a loss of consortium claim brought by Joni Sansabrino, wife of Ricky Sansabrino.
The third count alleges that Karen Massa deliberately or with reckless disregard operated said motor vehicle in violation of General Statutes 14-218a.
The fourth count alleges a loss of consortium claim as a result of Karen Massa's violation of 14-218a. Thus the loss of consortium claim under this count appears to be seeking double or treble damages pursuant to General Statutes 14-295.
Defendants seek to strike the fourth count stating that a loss of consortium claim is not subject to double or treble damages under section 14-295. The court agrees. "While the legislature provided for a derivative claim for wrongful death under 14-295, no such provision was made for loss of consortium. Therefore, loss of consortium is not a legally sufficient claim for relief under 14-295."  Lane v. Post, 7 Conn. L. Rptr. No. 8, 230 (September 14, 1992).
Accordingly, the defendant's motion to strike the fourth count is granted.
Allen, State Trial Referee